Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 - 5, 8, 9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Finn et al. (US 2012/0093587) in view of Perina (US 7,464,512).
Regarding claim 1, Finn discloses a suction bucket for a seabed foundation for an offshore facility, the suction bucket arranged for being embedded into a marine sediment, the suction bucket comprising: a lid (cap 143) and a sidewall (skirt 141); and the sidewall is attached to the lid (Fig. 5; paragraphs 0047 and 0048).  Finn fails to disclose the sidewall is segmented into a first circumferential 

Regarding claim 3, Finn discloses all of the claim limitations except both the first planar section and the second planar section extend from a bottom of the suction bucket to the lid.  Perina teaches both the first planar section (54) and the second planar section (56) extend from a bottom of the sidewall (12) to the top of the sidewall (Figs. 3, 6, and 7).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the sidewall as disclosed by Finn with the first planar section and the section planar section as taught by Perina to reduce the size of the bucket elements, thereby improving the ease with which the bucket elements can be manipulated and reducing the amount of space required to transport the bucket elements by allowing the segments to be stacked on top of each other.
Regarding claim 4, Finn fails to disclose the first circumferential segment comprises three, four, or five planar sections, two adjacent planar sections are separated by a respective edge; and all edges are substantially parallel to each other.  Perina teaches the first circumferential segment (16) comprises 
Regarding claim 5, Finn fails to disclose a substantially polygonal cross section in a plane substantially parallel to the lid.  Perina teaches a substantially polygonal cross section in a plane substantially parallel to the lid (Figs. 5 - 7). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed by Finn with the polygonal cross section as taught by Perina as a design consideration based upon the desired shape of the suction bucket.  A change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 8, Finn further discloses a welded connection (col. 1, lines 16 - 19).
Regarding claim 9, Finn further discloses the sidewall is made of steel (col. 1, lines 16 - 19).
Regarding claim 13, Finn in view of Perina discloses a method to manufacture the suction bucket for the seabed foundation for the offshore facility according to claim 1.  Finn further discloses providing a sidewall (141) and a lid (143), and attaching the sidewall to the lid of the suction bucket (Fig. 5; paragraphs 0047 and 0048).  Finn fails to disclose providing the first circumferential segment, the second circumferential segment, connecting the first circumferential segment with the second circumferential segment such that the sidewall of the suction bucket is created.  Perina teaches the first circumferential segment (16), the second circumferential segment (16), connecting the first .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Finn et al. in view of Perina as applied to claim 1 above, and further in view of Thomsen (US 8,250,833). Finn in view of Perina discloses all of the claim limitations except a stiffening element. Thomsen teaches a stiffening element comprising a ring stiffener (splice plates 4 strengthens the ring formed by circumferential segments) (Figs. 1A and 2 - 5; col. 5, lines 41 - 45) to increase the strength of the connection between adjacent circumferential segments (flat plates 2). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the ring stiffener as taught by Thomsen to increase the strength of the connection between adjacent circumferential segments.

Claims 10 -12 are rejected under 35 U.S.C. 103 as being unpatentable over Finn et al. in view of Perina as applied to claim 1 above, and further in view of Betzer (US 2018/0266069).
Regarding claim 10, Finn in view of Perina discloses all of the claim limitations except a stiffening element. Betzer teaches a stiffening element (frame members 66) comprising a cross beam or a ring stiffener (Figs. 10 and 11; paragraph 0038) to increase the strength of the connection between the lid and the thumb (30) of a foundation. It would have been considered obvious to one of ordinary skill 
Regarding claim 11, Finn in view of Perina discloses all of the claim limitations except a reinforcement element which is arranged at an outside of the sidewall at a connection between the first circumferential segment and the second circumferential segment. Betzer teaches a reinforcement element (leg 64) which is arranged at an outside of the sidewall (skirt 24) at a connection between the first circumferential segment (panel 70) and the second circumferential segment (panel 70) (Figs. 7 -11; paragraphs 0035 and 0036). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the reinforcement element as taught by Thomsen to increase the strength of the connection between adjacent circumferential segments.
Regarding claim 12, Finn in view of Perina discloses all of the claim limitations except the reinforcement element is extended until a central portion above the lid of the suction bucket, where the central portion is arranged to be connected with a component of the offshore facility. Betzer teaches the reinforcement element (64) is extended until a central portion above the lid (72) of the suction bucket, where the central portion is arranged to be connected with a component (30) of the offshore facility (Figs. 7 -11). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the reinforcement element as taught by Thomsen to increase the structural stability of the suction bucket and the strength of the connection between the suction bucket and a component of an offshore facility.

14 is rejected under 35 U.S.C. 103 as being unpatentable over Finn et al. in view of Perina as applied to claim 13 above, and further in view of Faircloth et al. (US 2017/0016299). Finn further discloses welding (col. 1, lines 16 - 19).  Finn in view of Perina fails to disclose hybrid arc welding. Faircloth teaches using hybrid arc welding for offshore and subsea applications (paragraphs 0015 and 0112). Examiner takes the position that the type of connection lacks criticality in the claims and it would have been considered obvious to one of ordinary skill in the art to modify the apparatus as disclosed above with the hybrid arc weld connection as taught by Faircloth as a design consideration within the skill of the art.  The substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art prior to the effective filing date of the invention.  KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385 (2007). 
Response to Arguments
Applicant’s arguments with respect to claims 1 – 5 and 8 - 14 have been considered but are moot in view of new grounds of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ANDRISH whose telephone number is (571)270-3098.  The examiner can normally be reached on M-F: 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



SA
7/8/2021